RENDERED: APRIL 2, 2021; 10:00 A.M.
                            NOT TO BE PUBLISHED

                   Commonwealth of Kentucky
                               Court of Appeals

                                   NO. 2019-CA-1745-MR

KRISTOPHER SUTHERLAND                                                            APPELLANT


                    APPEAL FROM HARDIN CIRCUIT COURT
v.                 HONORABLE PAMELA ADDINGTON, JUDGE
                          ACTION NO. 16-CI-01584


KAYLA HAGER                                                                         APPELLEE


                                          OPINION
                                         AFFIRMING

                                        ** ** ** ** **

BEFORE: GOODWINE, KRAMER, AND MAZE, JUDGES.

KRAMER, JUDGE: Kristopher Sutherland (“Father”) appeals from an order of

the Hardin Circuit Court, Family Division IV, which reduced his parenting time

with his minor child (“Child”) as a result of a motion by Child’s mother, Kayla

Hager (“Mother”).1 Upon review, we affirm.



1
  The family court also found that Father was in contempt for violation of a restraining order
preventing contact between Child and Father’s paramour. The court also extended said
restraining order until August 22, 2021. Father does not appeal those portions of the order.
             Father and Mother exercised shared parenting time with Child.

However, in December 2018, Mother filed a motion seeking to reduce Father’s

parenting time, asserting that (1) he was seldom with Child during his parenting

time, instead leaving Child with her paternal grandmother; and (2) despite a

restraining order preventing contact between Child and Father’s paramour due to

domestic violence, Father allowed contact to occur. Child was three years old at

the time.

             The family court held a hearing and thereafter granted Mother’s

motion, reducing Father’s parenting time to every other Saturday from 10:00 a.m.

to 5:00 p.m. and granting him three non-consecutive weeks of parenting time

during the summer months. The family court found credible the testimony that

Father exercised very little of the parenting time that had been allotted to him and

that “his mother had been exercising [Father’s] parenting time” due to his work

schedule. Father saw Child “on average for a few hours two (2) or three (3) times

during his week.” Moreover, the family court “believe[d] that at this time [Father]

should have no overnight visitation with [C]hild as [the family] [c]ourt is not

convinced that the relationship between [Father and his paramour] is over and also

lacks confidence that [Father] would not allow [his paramour to be] around

[Child].”




                                         -2-
                We first note that, in contravention of CR2 76.12(4)(c)(v), Father does

not have a preservation statement at the beginning of his argument. Rather, he

contends that, “[a]s this assignment of error alleges abuse of discretion, [Father]

was not required to take additional steps to preserve it for appellate review.”

Father cites no authority for this assertion, and this Court is unaware of any reason

to disregard the requirements of CR 76.12(4)(c)(v) simply because Father asserts

an abuse of discretion. Nor does Father cite to the record in his argument.

Although he cites to the record in his statement of the case, CR 76.12(4)(c)(iv) and

(v) require ample references to the record and citation to authority supporting each

argument. It is not the responsibility of this Court to search the record to find

support for Father’s arguments or where they are preserved, assuming such exists.

Smith v. Smith, 235 S.W.3d 1 (Ky. App. 2006).

                We further note that Father’s counsel has been previously warned on

at least one occasion about failure to follow CR 76.12(4)(c)(v). In Pettingill v.

Pettingill, No. 2016-CA-000589-ME, 2017 WL 651990 (Ky. App. Feb. 17, 2017),

Father’s counsel represented the appellant therein, and this Court noted

                [Appellant] has failed to comply with CR 76.12(4)(c)(v).
                That rule requires the brief for [A]ppellant to:

                       contain at the beginning of the argument a
                       statement with reference to the record
                       showing whether the issue was properly

2
    Kentucky Rule of Civil Procedure.

                                           -3-
                   preserved for review, and, if so, in what
                   manner.

             The Argument portion of [Appellant’s] brief contains no
             statement of preservation and, furthermore, does not cite
             the record at all.
Id. at *1.

             For years, the Court has been pointing out deficiencies in briefs and

the rationale and importance of adherence to the rules. Nearly eleven years ago,

this Court pointed out:

             Compliance with [CR 76.12] permits a meaningful and
             efficient review by directing the reviewing court to the
             most important aspects of the appeal: what facts are
             important and where they can be found in the record;
             what legal reasoning supports the argument and where it
             can be found in jurisprudence; and where in the record
             the preceding court had an opportunity to correct its own
             error before the reviewing court considers the error itself.
             The parties, when acting pro se, or their attorneys who
             appear before us have typically spent considerable time,
             sometimes even years, creating and studying the record
             of their case. On the other hand, the record that arrives
             on the desk of the judges of the reviewing court is
             entirely unknown to them. To do justice, the reviewing
             court must become familiar with that record. To that end,
             appellate advocates must separate the chaff from the
             wheat and direct the court to those portions of the record
             which matter to their argument. When appellate
             advocates perform that role effectively, the quality of the
             opinion in their case is improved, Kentucky
             jurisprudence evolves more confidently, and the
             millstones of justice, while still grinding exceedingly
             fine, can grind a little faster.




                                         -4-
             But the rules are not only a matter of judicial
             convenience. They help assure the reviewing court that
             the arguments are intellectually and ethically honest.
             Adherence to those rules reduces the likelihood that the
             advocates will rely on red herrings and straw-men
             arguments—typically unsuccessful strategies. Adherence
             enables opposing counsel to respond in a meaningfully
             way to the arguments so that dispute about the issues on
             appeal is honed to a finer point.

Hallis v. Hallis, 328 S.W.3d 694, 696-97 (Ky. App. 2010) (internal footnote

omitted).

             The Court has continued to attempt to educate parties and attorneys on

the importance of the rules and the pitfalls of failure to comply with them. The

Court addressed noncompliant briefing again in detail in Curty v. Norton

Healthcare, Inc., 561 S.W.3d 374, 377-78 (Ky. App. 2018). Given the length at

which the Court in Curty urged compliance with CR 76.12(4)(c), we quote the

rationale for the rule and the Court’s warnings that leniency should not be

presumed.

                   CR 76.12(4)(c)[(v)] in providing that an
                   appellate brief’s contents must contain at the
                   beginning of each argument a reference to the
                   record showing whether the issue was
                   preserved for review and in what manner
                   emphasizes the importance of the firmly
                   established rule that the trial court should first
                   be given the opportunity to rule on questions
                   before they are available for appellate review.
                   It is only to avert a manifest injustice that this
                   court will entertain an argument not presented
                   to the trial court. (citations omitted).

                                         -5-
            Elwell v. Stone, 799 S.W.2d 46, 48 (Ky. App. 1990)
            (quoting Massie v. Persson, 729 S.W.2d 448, 452 (Ky.
            App. 1987)). We require a statement of preservation:

                  so that we, the reviewing Court, can be
                  confident the issue was properly presented
                  to the trial court and therefore, is appropriate
                  for our consideration. It also has a bearing
                  on whether we employ the recognized
                  standard of review, or in the case of an
                  unpreserved error, whether palpable error
                  review is being requested and may be
                  granted.

            Oakley v. Oakley, 391 S.W.3d 377, 380 (Ky. App. 2012).

            ...

            Failing to comply with the civil rules is an
            unnecessary risk the appellate advocate should not
            chance. Compliance with CR 76.12 is mandatory. See
            Hallis v. Hallis, 328 S.W.3d 694, 696 (Ky. App. 2010).
            Although noncompliance with CR 76.12 is not
            automatically fatal, we would be well within our
            discretion to strike Curty’s brief or dismiss her appeal for
            her attorney’s failure to comply. Elwell. While we have
            chosen not to impose such a harsh sanction, we strongly
            suggest counsel familiarize himself with the rules of
            appellate practice and caution counsel such latitude may
            not be extended in the future.

Curty, 561 S.W.3d at 377-78 (emphasis added).

            Three years have passed since the Curty opinion, and the brief

deficiencies have increased. In June 2020, this Court again commented on the

volume of noncompliant briefs and wrote as follows:




                                        -6-
             This Court is weary of the need to render opinions such
             as this one, necessitated as they are by the failure of
             appellate advocates to follow rules of appellate advocacy.
             In just the last two years, at least one hundred and one
             (101) Kentucky appellate opinions were rendered in
             which an attorney’s carelessness made appellate rule
             violations an issue in his or her client’s case. The
             prodigious number of attorneys appearing in Kentucky’s
             appellate courts lacking the skill, will, or interest in
             following procedural rules is growing. In 2005, only two
             (2) Kentucky opinions addressed appellate rules
             violations. In 2010, the number jumped to eleven (11).
             In 2015, the number rose slightly to fourteen (14). The
             average for the last two years is more than three times
             that. If this is not a crisis yet, it soon will be if trends do
             not reverse.

             We will not reiterate all that has been said too many
             times before on this subject. If a lawyer is curious about
             the importance of these procedural rules or the practical
             reasons for following them, we recommend reading these
             opinions in chronological order: Commonwealth v. Roth,
             567 S.W.3d 591 (Ky. 2019); Koester v. Koester, 569
S.W.3d 412 (Ky. App. 2019); Hallis v. Hallis, 328
S.W.3d 694 (Ky. App. 2010); Elwell v. Stone, 799
S.W.2d 46 (Ky. App. 1990).

Clark v. Workman, 604 S.W.3d 616, 618 (Ky. App. 2020).

             Our options when an appellate advocate fails to abide by the rules are:

(1) to ignore the deficiencies and proceed with the review; (2) to strike the brief or

its offending portions, CR 76.12(8)(a); or (3) to review the issues raised in the brief

for manifest injustice only. Hallis, 328 S.W.3d at 696. Given only because the

record before us is not voluminous and because the matter involves a minor child,

we review for manifest injustice only and, accordingly, find none.

                                          -7-
               Our review of the record convinces us that the family court’s decision

to reduce Father’s parenting time was well founded. The record supports the

findings of fact and conclusions of law based on his failure to utilize the prior

shared parenting schedule, but also due to domestic violence between Father and

his paramour and Father’s disregard for court orders pertaining to such,

particularly as they relate to Child.

               Finally, we note that Father’s argument lies primarily with his

contentions that the family court’s findings were not adequate.3 We disagree; the

order entered in this matter fully sets out the rationale and the evidence supporting

the family court’s decision. Moreover, if the family court failed to make adequate

findings of fact (which is not the case based on our review of the record), Father

waived that argument because he failed to bring it to the attention of the family

court pursuant to CR 52.02 and 52.04.4 See Cherry v. Cherry, 634 S.W.2d 423,

425 (Ky. 1982).

               Accordingly, the order of the Hardin Circuit Court, Family Division

IV, is affirmed.


3
  Findings of fact are reviewed for clear error, not abuse of discretion, which renders even less
credence to Father’s assertion that he was “not required” to preserve his argument for appellate
review. See CR 52.01.
4
  CR 52.04 provides: “A final judgment shall not be reversed or remanded because of the failure
of the trial court to make a finding of fact on an issue essential to the judgment unless such
failure is brought to the attention of the trial court by a written request for a finding on that issue
or by a motion pursuant to Rule 52.02.”

                                                  -8-
           GOODWINE, JUDGE, CONCURS.

           MAZE, JUDGE, CONCURS IN RESULT ONLY.



BRIEF FOR APPELLANT:           BRIEF FOR APPELLEE:

William D. Tingley             Caleb T. Bland
Louisville, Kentucky           Elizabethtown, Kentucky




                              -9-